Exhibit 10.4

 

PROMISSORY NOTE

(Facility 2 - Term Loan)

 

$756,602.56

August 19, 2005

Phoenix, Arizona

 

1.             Borrower’s Promise To Pay.

 

FOR VALUE RECEIVED, POORE BROTHERS, INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION, a
national banking association (the “Bank”), at 101 N. First Avenue, Suite 1600,
Phoenix, Arizona  85003, Attention:  Commercial Banking, or at such other place
as the holder of this Note may from time to time designate, the principal sum of
Seven Hundred Fifty Six Thousand Six Hundred and Two and 56/100 Dollars
($756,602.56) (“Loan Amount”), or such lesser amount as may be advanced and
outstanding under this promissory note (the “Note”), plus interest as specified
in this Note.  Bank shall not be required to make any advance if that would
cause the outstanding principal of this Note to exceed the Loan Amount.  This
Note evidences a term loan (“Loan”) made by Bank to Borrower pursuant to the
terms of a loan agreement (the “Loan Agreement”) between Bank and Borrower of
even date herewith.  During the availability period described in the Loan
Agreement, Borrower may repay principal amounts and reborrow them upon the terms
and conditions set forth in the Loan Agreement.

 

This Note is secured by a certain Security Agreement (Blanket - All Business
Assets) being executed by Borrower in favor of Bank dated of even date herewith
(the “Security Agreement”) and may be secured by other collateral.  This Note
and the Loan Agreement, together with all other documents which evidence,
guaranty, secure, or otherwise pertain to the Loan collectively constitute the
“Loan Documents.”  Some or all of the Loan Documents, including the Loan
Agreement, contain provisions for the acceleration of the maturity of this
Note.  This Note is subject to the terms and conditions of the Loan Agreement. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Loan Agreement.

 

2.             Maturity Date.  All principal and all accrued and unpaid interest
and other sums due hereunder shall be due and payable on July 1, 2006 (the
“Maturity Date”).

 

3.             Interest Rate and Payment Terms.

 

3.1          Interest Rate.  The unpaid principal balance will bear interest at
an annual rate equal to the prime rate announced by Bank.  The interest rate
hereunder will be adjusted each time that the prime rate changes.

 

3.2          Payment of Principal Plus Interest.  Borrower shall make monthly
payments of principal plus interest on the first day of each month beginning on
September 1, 2005.  The principal portion of each monthly installment is Sixty
Eight Thousand Seven Hundred Eighty Two and 05/100 Dollars ($68,782.05)

 

3.3          Principal Prepayments.  Borrower may prepay some or all of the
principal under this Note, from time to time, without payment of any prepayment
premium or fee.

 

4.             General Interest and Payment Terms.

 

4.1          Note Rate.  The interest rate in effect from time to time under
this note is herein referred to as the “Note Rate.”

 

1

--------------------------------------------------------------------------------


 

4.2          Effective Contracted Rate.  Borrower agrees to pay an effective
contracted for rate of interest equal to the rate of interest resulting from all
interest payable as provided in this Note plus the additional rate of interest
resulting from (a) any loan fee(s) or other similar fees described or defined in
the Loan Documents, and (b) all Other Sums.  For purposes hereof, the “Other
Sums” shall mean all fees, charges, goods, things in action, or any other sums
or things of value (other than interest payable as provided in this Note and any
loan fee) paid or payable by Borrower, whether pursuant to this Note, any of the
other Loan Documents, or any other document or instrument in any way pertaining
to this lending transaction, that may be deemed to be interest for the purpose
of any law of the State of Arizona, or any other applicable law, that may limit
the maximum amount of interest to be charged with respect to this lending
transaction.  The Other Sums shall be deemed to be interest and part of the
“contracted for rate of interest” for the purposes of any such law only.

 

4.3          Usury Savings Clause.  It is expressly stipulated and agreed to be
the intent of Borrower and Bank at all times to comply with applicable state law
or applicable United States federal law (to the extent that it permits Bank to
contract for, charge, take, reserve, or receive greater amount of interest than
under state law) and that this Section shall control every other covenant and
agreement in this Note and the other Loan Documents.  If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount charged, taken, reserved, or received with respect to the
Loan, or if Bank’s exercise of the option to accelerate the Maturity Date, or if
any prepayment by Borrower, results in Borrower having paid any interest in
excess of that permitted by applicable law, then it is Bank’s express intent
that all such excess amounts theretofore collected by Bank shall be credited to
the principal balance of this Note and all other indebtedness, and that the
provisions of this Note and the other Loan Documents shall immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder.  All sums paid or agreed to
be paid to Bank for the use, forbearance, or detention of the Loan shall, to the
extent not prohibited by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.

 

4.4          Calculation of Interest.  Interest will be computed for the actual
days elapsed on the basis of a three hundred sixty (360) day year, which results
in more interest than if a three hundred sixty-five (365) day year method were
used.

 

4.5          Payments.  Except as otherwise provided herein, all amounts payable
under this Note are payable in lawful money of the United States during normal
business hours on a Banking Day.  For purposes hereof, “Banking Day” means a
day, other than a Saturday or Sunday, on which Bank is open for business for all
banking functions in Phoenix, Arizona.  Checks and drafts constitute payment
only when collected.  All payments made under this Note shall be made without
offset, demand, counter-claim, deduction or recoupment (each of which is hereby
waived), and acceptance by Bank of any payment in an amount less than the amount
then due shall be deemed an acceptance on account only, notwithstanding any
notation on or accompanying such partial payment to the contrary, and shall not
constitute a waiver by Bank of any Event of Default.  Except as otherwise set
forth herein or in any other Loan Document, payments shall be applied in such
order and manner as Bank may determine in its sole and absolute discretion.

 

5.             Late Payments; Default Rate

 

5.1          Late Charge for Overdue Payments. If Bank has not received the full
amount of any payment scheduled to be made under this Note, other than the final
principal payment, by the end of ten (10) calendar days after the date it is
due, Borrower shall pay a late charge to Bank in the amount of five percent (5%)
of the overdue payment; provided, however, in no event shall any late charge be
payable hereunder without Bank first having provided Borrower with any notice
required by applicable law.  Borrower shall pay this late charge only once on
any late payment.  This late charge shall not be construed as in any way
extending the due date of any payment, and is in addition to, and not in lieu
of, any other remedy Bank may have.

 

2

--------------------------------------------------------------------------------


 

5.2          Default Rate. Upon the occurrence of any Event of Default (subject
to any applicable notice and cure periods), the unpaid balance of the Loan shall
bear interest at the rate which is five percent (5%) above the then applicable
Note Rate as it may thereafter change pursuant to the terms of this Note (the
“Default Rate”).  Additionally, from and after the Maturity Date, or such
earlier date as all sums owing on this Note become due and payable by
acceleration or otherwise, the Loan shall bear interest at the Default Rate. 
Accrued interest, at the Note Rate, if not paid when due, shall accrue interest
at the Default Rate, as hereinabove provided, which may result in compounding of
interest.  Except as otherwise set forth herein or in any other Loan Document,
payments under this Note or under any other Loan Document that are due on
demand, shall bear interest at the Default Rate (i) from the date costs or
expenses are incurred by Bank that give rise to the demand or (ii) if there is
no such date, then from the date of demand, until Borrower pays the full amount
of such payment, including interest.

 

6.             Events of Default.  If any of the following “Events of Default”
occur, any obligation of the holder to make advances under this Note terminates
and, at the holder’s option, exercisable in its sole and absolute discretion,
all sums of principal and interest under this note immediately become due and
payable without notice of default, presentment, demand for payment, protest, or
notice of nonpayment or dishonor, or other notices or demands of any kind or
character:

 

6.1          Borrower fails to perform any obligation under this Note to pay
principal or interest when due; or

 

6.2          Borrower fails to perform any other obligation under this Note to
pay money when due; or

 

6.3          Under any of the Loan Documents, a default or Event of Default
occurs, except as provided in Section 7 below.

 

7.             Insolvency.  It is an “Event of Default” under this Note if
Borrower becomes the subject of any bankruptcy or other voluntary or involuntary
proceeding, in or out of court, for the adjustment of debtor-creditor
relationships (“Insolvency Proceeding”), and as to any involuntary Insolvency
Proceeding, it either: (i) is consented to or (ii) has not been dismissed within
ninety (90) days.  Upon such an Event of Default, all sums of principal and
interest under this Note automatically become immediately due and payable
without notice of default, presentment or demand for payment, protest or notice
of nonpayment or dishonor, or other notices or demands of any kind or
character.  If Borrower becomes the subject of any Insolvency Proceeding, any
obligation of the holder to make advances under this Note shall automatically
terminate, and in the case of an involuntary Insolvency Proceeding which is
dismissed within ninety (90) days, the holder’s obligation to make advances
under this Note shall resume upon the dismissal thereof.

 

8.             Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW, BORROWER WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH BORROWER
AND BANK MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
PERTAINING TO, THIS NOTE, THE LOAN AGREEMENT, OR ANY OF THE OTHER LOAN
DOCUMENTS.  IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTION OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS NOTE.  THIS WAIVER
IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER, AND BORROWER HEREBY
REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT.  BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

3

--------------------------------------------------------------------------------


 

9.             Miscellaneous.

 

9.1          Waivers.  Borrower hereby waives presentment, demand, notice of
dishonor, notice of default or delinquency, notice of acceleration, notice of
nonpayment, notice of costs, expenses, or losses and interest thereon; and
notice of interest on interest and late charges.

 

9.2          Delay In Enforcement.  If Bank delays in exercising or fails to
exercise any of its rights under this Note, that delay or failure does not
constitute a waiver of any of Bank’s rights, or of any breach, default or
failure of condition of or under this Note.  No waiver by Bank of any of its
rights, or of any breach, default or failure of condition is effective, unless
the waiver is expressly stated in writing by Bank.

 

9.3          Joint and Several Liability.  If more than one person or entity is
signing this Note as Borrower, their obligations under this Note shall be joint
and several.   As to any Borrower that is a partnership, the obligations of
Borrower under this Note are the joint and several obligations of each general
partner thereof.  Any married person signing this Note agrees that recourse may
be had against community property assets and against his or her separate
property for the satisfaction of all obligations contained herein.

 

9.4          Heirs, Successors, and Assigns; Participations.  This Note inures
to and binds the heirs, legal representatives, successors and assigns of
Borrower and Bank; provided, however, Borrower may not assign this Note or any
Loan funds, or assign or delegate any of its rights or obligations, without the
prior written consent of Bank in each instance, which consent is at the sole and
absolute discretion of Bank.  Bank, in its sole and absolute discretion, may
transfer this Note, and may sell or assign participations or other interests in
all or part of the Loan, on the terms and subject to the conditions of the Loan
Documents, all without notice to or the consent of Borrower.  Without notice to
or the consent of Borrower, Bank may disclose to any actual or prospective
purchaser of any securities issued or to be issued by Bank or its affiliates,
and to any actual or prospective purchaser or assignee of any participation or
other interest in this Note, the Loan, or any other loans made by Bank to
Borrower (whether evidenced by this Note or otherwise), any financial or other
information, data or material in Bank’s possession relating to Borrower, or the
Loan.  If Bank so requests, Borrower shall sign and deliver a new note, in the
form and substance of this Note, to be issued in exchange for this Note.

 

9.5          Cumulative Remedies.  All of Bank’s remedies in connection with
this Note or under applicable law are cumulative, and Bank’s exercise of any one
or more of those remedies shall not constitute an election of remedies.

 

9.6          Governing Law.  This Note shall be governed by, and construed in
accordance with, the laws of the State of Arizona, without regard to the choice
of law rules of that State, except to the extent that any of such laws may now
or hereafter be preempted by Federal law.  Borrower consents to the jurisdiction
of any Federal or State court within the State of Arizona, submits to venue in
such state, and also consents to service of process by any means authorized by
Federal law or the law of such state.  Without limiting the generality of the
foregoing, Borrower hereby waives and agrees not to assert by way of motion,
defense, or otherwise in such suit, action, or proceeding, any claim that (i)
Borrower is not subject to the jurisdiction of the courts of the
above-referenced state or the United States District Court for such state, or
(ii) such suit, action, or proceeding is brought in an inconvenient forum, or
(iii) the venue of such suit, action, or proceeding is improper.

 

9.7          Attorney’s Fees and Costs.  In any lawsuit or arbitration arising
out of or relating to this Note, the Loan Documents or the Loan, the prevailing
party will be entitled to recover from each other party such sums as the court
or arbitrator adjudges to be reasonable attorneys’ fees in the action or
arbitration, in addition to costs and expenses otherwise allowed by law.  In all
other actions or proceedings, including any matter arising out of or relating to
any Insolvency Proceeding, Borrower agrees to pay all of Bank’s costs and
expenses, including reasonable attorneys’ fees, incurred in enforcing or
protecting Bank’s rights or interests.  From the time(s) incurred until paid in
full to Bank, all such sums shall bear interest at the Default Rate.  Whenever
Borrower is obligated to pay or reimburse Bank for any attorneys’ fees, those
fees shall include the allocated costs for services of in-house counsel.

 

4

--------------------------------------------------------------------------------


 

9.8          Holder’s Rights.  Borrower agrees that the holder of this Note may
accept additional or substitute security for this Note, or release any security
or any party liable for this Note, or extend or renew this Note, all without
notice to Borrower and without affecting the liability of Borrower.

 

9.9          Interpretation.  As used in this Note, the terms “Bank,” “holder”
and “holder of this Note” are interchangeable.  As used in this Note, the word
“include(s)” means “include(s), without limitation,” and the word “including”
means “including, but not limited to.”

 

9.10        Time of the Essence.  Time is of the essence with regard to all
payment obligations under this Note.

 

9.11        Amendments.  This Note may not be modified or amended except by a
written agreement signed by the parties.

 

9.12        Counterparts.  This Note may be executed in counterparts, and all
counterparts constitute but one and the same document.

 

IN WITNESS WHEREOF, Borrower has duly executed and delivered this Note to Bank
as of the date first above written.

 

BORROWER:

 

 

 

POORE BROTHERS, INC.,

Address for notices to Borrower:

Poore Brothers, Inc.,
3500 S La Cometa Drive
Goodyear, Arizona  85338
Attention:  Rick Finkbeiner

Tax I.D. # 86-0786101

a Delaware corporation

 

By:

/s/ Rick Finkbeiner

 

 

Rick Finkbeiner, Senior Vice President,
Chief Financial Officer, Secretary, and
Treasurer

 

5

--------------------------------------------------------------------------------